Citation Nr: 1511580	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  07-27 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral hearing loss from June 30, 2008.  


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976 and from May 1977 to September 1977.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision.  In June 2010, a travel board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Veteran died in October 2012.  In December 2012 the Board dismissed the Veteran's claim.  In September 2013, the appellant, the Veteran's spouse, applied  for substitution.  In a February 2014 letter the RO notified her she had been accepted as the substituted claimant.

In December 2010 the Board remanded the Veteran's claim for additional development.  The Board again remanded the claim in August 2014 for issuance of a supplemental statement of the case (SSOC).  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Since June 20, 2008 the Veteran has had no worse than Level VI hearing acuity in the right ear and no worse than Level VII in the left ear.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent from June 20, 2008 for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in July 2006, prior to the initial adjudication of the claim on appeal, complying with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had service its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2007 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; multiple supplemental statements of the case, including in December 2014, readjudicated the matter after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  	

As this is a case in which the appellant substituted for the Veteran, the valid VCAA notice was only required to be provided to the Veteran for the issue on appeal.  See VBA Fast Letter 10-30 (Aug. 10, 2010) (Veterans Benefit Administration (VBA) has indicated that a new VCAA notice letter will not be provided to an individual requesting substitution if an adequate VCAA notice letter was previously sent to the original claimant).

Further, the undersigned Acting VLJ who conducted the June 2010 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed service-connected disability.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records, Social Security disability records, and private treatment records identified by the Veteran.  Neither the Veteran nor the appellant has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA audiological examinations in June 2008 and April 2011.  The Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

Increased Rating

The Veteran is presently in receipt of a 30 percent evaluation for his service-connected bilateral hearing loss pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  

The rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal auditory acuity to level XI for profound deafness.  38 C.F.R. § 4.85 (2013).  Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (2014).  

The Veteran was afforded a VA audiological examination in June 2008.  The examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
65
80
85
LEFT
60
55
75
80
85

Speech recognition scores were 68 percent in the right ear and 72 percent in the left ear.

Applying the results of the examination to table VI shows level VI hearing loss for each ear, which would result in a 30 percent rating under table VII.

As the Veteran's hearing loss in his left ear is 55 decibels or more at 1000, 2000, 3000, and 4000 hertz, the provisions of 38 C.F.R. § 4.86 apply.  Applying the audiological testing results for the Veteran's left ear to Table VIa shows level VI hearing loss, which elevated to the next level would be level VII.  Applying level VII hearing loss for the Veteran's left ear and level VI hearing loss for the right ear to table VII still results in a 30 percent rating.

VA treatment records reflect that the Veteran underwent another audiological examination in November 2008.  The examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
70
75
LEFT
25
25
50
70
85

Speech recognition scores were 88 percent in the right ear and 84 percent in the left ear.

Applying the results of the examination to the tables laid out by the regulations shows level II hearing loss for the right ear and level III hearing loss for the left ear and results in a noncompensable rating.  The provisions of 38 C.F.R. § 4.86 do not apply to the results of the November 2008 examination.

The last audiological examination available is from April 2011 when the Veteran was afforded another VA examination.  The examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
65
65
LEFT
25
25
55
70
80

Speech recognition scores were 92 percent in the right ear and 88 percent in the left ear.

Applying the results of the examination to the tables laid out by the regulations shows level I hearing loss for the right ear and level III hearing loss for the left ear and results in a noncompensable rating.  The provisions of 38 C.F.R. § 4.86 do not apply to the results of the April 2011 examination.

Thus, of the three audiological examinations in the record, only the June 2008 examination shows hearing loss meeting the criteria for a 30 percent rating, while the other two examinations show hearing loss that would be noncompensable.  Thus, the Board finds that the evidence does not support entitlement to a rating in excess of 30 percent.

While the Board acknowledges the hearing difficulties that the Veteran reported during his lifetime, the ratings for hearing loss are based on a mechanical application of the tables provided by law.  The Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann, 3 Vet. App. 345.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that
 
[U]nlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.

Id. at 455.  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"); Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

In the present case, the Board has considered the complaints of difficulty hearing conversations, as voiced by the Veteran.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which have been demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

According to the most recent VA examination of record, dated in April 2011, the Veteran was able to hear conversations, albeit with some difficulty.  The examiner also did not note any significant or unusual effects on the Veteran's daily functioning, including any impairment in potential employment.  Moreover, the Veteran did not have any symptoms or impairment from the service-connected hearing loss disability that were unusual or are different from those contemplated by the schedular rating criteria.  The Board acknowledges that the Veteran had bilateral hearing loss to a moderate degree; this fact is acknowledged, however, by the schedular evaluation assigned for this disorder.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the bilateral hearing loss.  In the absence of evidence that the schedular rating criteria is inadequate to rate the disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran has also not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014)

In conclusion, the preponderance of the evidence is against a disability rating in excess of 30 percent for bilateral hearing loss on any basis.  As a preponderance of the evidence is against the award of higher ratings, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A rating in excess of 30 percent for bilateral hearing loss from June 30, 2008 is denied.



____________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


